FILED
                              NOT FOR PUBLICATION                           NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FILIBERTO PEREZ DEL MURO;                         No. 08-72600
GABRIELA GALLEGOS PANTOJA,
                                                  Agency Nos. A096-072-247
               Petitioners,                                   A096-072-248

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Filiberto Perez Del Muro and Gabriela Gallegos Pantoja, natives and citizens

of Mexico, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen removal proceedings. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003), and we deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because it was filed nearly two years after the BIA’s final order

of removal, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed within

ninety days of final order of removal), and petitioners do not contend they are

entitled to equitable tolling, see Iturribarria, 321 F.3d at 897 (deadline for filing

motion to reopen can be equitably tolled “when petitioner is prevented from filing

because of deception, fraud, or error, as long as the petitioner acts with due

diligence”).

      We decline to review petitioners’ challenge to the BIA’s February 6, 2006,

order because the Court has already issued a memorandum disposition in

petitioners’ previous petition for review of that decision. See Perez del Muro v.

Mukasey, 256 Fed.Appx. 98 (9th Cir. 2007).

      To the extent it is raised, we lack jurisdiction to review the BIA’s decision

not to invoke its sua sponte authority to reopen proceedings under 8 C.F.R.

§ 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                    08-72600